UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-8149


BOBBY R. KNOX,

                 Plaintiff - Appellant,

          v.

ARTHUR DAVIS, Doctor; MS. COLDSMITH, Supervisor of Nurses;
MS. SIMMONS, Head Nurse; SUSAN COLLIER, Administrative
Programs; KEITH A. KUHNE, Doctor; MS. L. GALLAWAY, Nurse

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:11-ct-03266-F)


Submitted:   March 28, 2013                 Decided:   April 2, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bobby R. Knox, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bobby   R.    Knox   appeals   the    district   court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                   We

have     reviewed   the    record   and    find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Knox v. Davis, No. 5:11-ct-03266-F (E.D.N.C. Dec. 13,

2012).    We deny Knox’s motions for a protective order/injunctive

relief and his motion to appoint counsel.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                     AFFIRMED




                                      2